                                                                                       FILED
                                                                                     DEC 1 Z020
                            IN THE UNITED STATES DISTRICT COURT
                                                                                ~~ Cl.ERK
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA             ev-~
                                                                                  - --t,<laI~C_J~
                                      EASTERN DIVISION


                                            FILE NO.   lLf •. JO - Cy - J 3 D

DANIEL J. WILLIS
           Plaintiff,

        V

JONES COUNTY BOARD OF ELECTIONS
             AND
NORTH CAROLINA STATE BOARD OF ELECTIONS, ET AL.
 AND/OR THEIR SUCCESSORS
                 Defendants
                             EQUAL PROTECTION CLAUSE
                            AT-LARGE ELECTION METHODS
                   VOTE DILUTION CLAIM-42 U.S.C. SECTION 10301

1. This is an at-large election [effort] methods action, brought under 42 U.S.C. Section 10301,
   where plaintiff, people of color and all others similarly situated voters, seek declaratory and
   injunction relief against the continued use of existing and enforced at-large election [effort]
   methods of denying the plaintiff and all others similarly situated, of electing their preferred
   candidates, and/or, representatives as aldermen to the Town of Trenton, North Carolina,
   and enforced by the Jones County Board of Elections, and the North Carolina State Board of
   Elections, on the grounds that it dilutes the strength of the plaintiff and African-American
   Voters, who has suffered disproportionately, and which is discriminatory whereas, plaintiff
   seek damages and is seeking to secure equitable relief under any act of Congress providing
   for protection of Civil Rights, "at least in theory."

   2. Plaintiff bring this at-large election [effort] method action as it applies to the vote
      dilution complaint, which was the result of a systematic racial discrimination violation of
      plaintiff's constitutional rights and aside from the Fifteenth [15 th ] Amendment, which
      guarantees the equal right to vote as to enforce at-large elections [past and present],
      and without regard to race, color, or previous condition of servitude, where the basic
      federal prohibitions against discrimination in voting are (1) the Fourteenth [14th ]
      Amendment, which prohibits intentional discrimination by public officials; (2)
      reconstruction - era statutes imposing civil and criminal penalties upon those who
      interfere with voting rights; and (3) the modern Voting Rights Act of 1957, 1960, 1964,
      and 1965 (amended), most important is the Voting Rights Act of 1965, requires federal
      approval of changes in voting discrimination that result in discrimination are unlawful



            Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 1 of 14
   whether or not they were enacted or are being maintained with a racially discriminatory
   purpose was guaranteed nationwide, "at least in theory."


3. Plaintiff files this Civil Rights Complaint against the defendants as to at-large elections
   and voter dilution, past and present, enforced in the Town of Trenton, Jones County,
   North Carolina, from its initial beginning, unto this very day, where they failed and
   ref used to comply to the Fourteenth [14 th ] Amendment, where the amendment, in the
   words of the Supreme Court, "nullifies sophisticated as well as simple minded modes of
   discrimination and makes unlawful "onerous" procedural requirements which
   effectively handicap exercise of the franchise by the Colored [minorities] race ."


4. Plaintiff alleged that while the Fifteenth [15 th ] Amendment was enacted as a limitation
   on public officials [defendants herein] the acts of private individuals have been held in,
   past and present, unconstitutional under it where they perpetuated or acted as a
   substitute for official discrimination, "at least in theory."


5. This complaint, filed by the undersigned, ask this court to make clear how it takes
   advantage of the laws designed to secure the rights of the plaintiff, racial minorities,
   people of color, and all others similarly situated . Individual paragraphs, herein, explain
   the federal civil laws and procedures protecting the rights of the plaintiff, racial
   minorities, people of color, and all others similarly situated in voting, as to at-large
   elections, education, housing, public accommodations, federally assisted programs, and
   jury selection and trials, and the use of race-conscious remedies, and to ensure equality
   and eradicate the continuing effects of past and present discrimination accumulated in
   the at-large election s and vote dilution, where the challenge to the plaintiff, racial
   minorities, people of color, and all others similarly situated remains to bring reality to
   the declared principle that "all persons are created equal," at least in theory.


6. Plaintiff alleges that the defendants' disfranchising the plaintiff, was "to take from [the
   ignorant Blacks] every ballot that the defendants under conspiracy, and acting under
   color of laws, of our national government." One generally adopted method of excluding
   the plaintiff, racial minorities, people of color, and all others similarly situated from
   voting was to impose a literacy test . Typically, the test required the voter [Whites only]
   to be able to read and write a portion of the Constitution as a condition to register to
   vote . The literacy test was racially neutral on its face, but it was administered in a way
   that excluded minorities, people of color, and all others similarly situated residents, "at
   least in theory."


7. Plaintiff alleges that in 1982 Congress amended the Voting Rights Act to provide that a
   violation of Section 2 of the act, as opposed t o the Constitution, could be established by



      Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 2 of 14
   showing either the discriminatory purpose or result of a challenged practice. The "right
   question" was whether minorities had an equal opportunity and due process to
   participate in the political process and elect preferred candidates frepresentatives] of
   their choice. As in any case involving a constitutional violation, such as, at-large election
   feffort] method, plaintiff is asking this court to be obligated to exercise its equitable
   powers so that it fully and completely remedies the dilution of minority voting strength,
   and the at-large election method now being enforced .


8. The basic provisions of the Voting Rights Act of 1965, as amended in 1970, 1975, 1982,
   1992, and the at-large election feffort] method, abolished tests or devices for voting
   which had been used in the past to disfranchise racial minorities. Section 2 of the act,
   which was amended to 42 U.S.C. Section 10301, provides that voting practices are
   unlawful if they result in discrimination, whether or not they were enacted or are being
   maintained with a discriminatory purpose and basic provisions and amendments of the
   Voting Rights Act of 1965 have been held to be constitutional by the Supreme Court.


9. Plaintiff alleges that a few African -American Voters, but no White Voters, constituted a
   discrimination against African -Americans in violation of the Due Process and Equal
   Protection Clause of the Fifteenth flS th ] Amendment and denied the African -Americans
   the right to vote and elect a preferred candidate of their choice, in defiance of the
   Fourteenth f14th ] and Fifteenth [15 t h] Amendments established that the African-
   American Citizens were "not" equally served, as Whites, and boundaries were " not" an
   ordinary geographic redistricting measure even within familiar abuse of gerrymandering
   and that the legislation was, solely, concerned with segregating the prose plaintiff,
   people of color and all others similarly situated the African -American and White Citizens
   by fencing out African -Americans of their pre-existing municipal vote. See, Exhibits
   appended hereto.


10. Plaintiff alleges that at this stage of the litigation the court should "not" be concerned
    with the truth of the litigations, that is, the ability of the plaintiff, people of colo r and all
    others similarly situated, to sustain their allegations entitle the defendants to make
    good on their claim for the plaintiff, herein, are being denied rights under the at-large
    election method [effort] and " not" 10301, and the United States Constitution, namely,
    voting which states that the defendants, the Jones County Board of Elections, North
    Carolina State Board of Elections have an unconstitutional, racially selective long, long
    history of discrimination and plaintiff ask this court to overturn the at-large election
    method [effort] of voting where this appeal has becorne more subtle in form and furtive
    in their dissernjnatian "put tq§lYp~rsjst to thi~ tjm~-" See, Exhibits appended hereto: ..




      Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 3 of 14
11. Here, plaintiff alleges that "the constitutional validity the Voting Rights Act is not
    undermined by advances in voting equality since 1965." This is a case that needs to be
    presented to a jury. The demands of the plaintiff are in direct contravention and
    violation of the prohibition against voting schemes, at-large election method, designed
    to effect racially proportional representation . Given the extensive record before it of
    continued discrimination in voting, Congress concluded with near unanimity that the
    extension of Section 5 of the Voting Rights Act was necessary "to ensure that the right
    of all citizens, prose plaintiff, people of color and all others similarly situated to vote,
    including the right to register to vote and cast meaningful votes for their preferred
    candidates [representatives] of choice, "is preserved and protected as guaranteed by
    the Constitution ." See, 120 Stat. 577, Sec. 2{a).


12. The right to vote is "a fundamental right, because preservative of all rights." See, Vick
    Wo V Hopkins, 118 U.S. 356, 370 (1886). The considered judgment of Congress that this
    fundamental right should continue to be protected by Section 5 and Section 10301 is
    supported by the legislative record and is entitled to deference by this court and
    provides that voting practices that result in discrimination [at-large election method
    [effort] are unlawful whether or not they were enacted or being maintained with a
    racially discriminatory purpose,


13. Wherefore, it is often asked, " how do at-large elections dilute minority voting
    strength??" when voting is at-large, now being enforced, all the votes in a jurisdiction,
    political sub-division, or district elect all the officials, and/or, aldermen. The majority, if
    it votes as a bloc, can choose all the town's aldermen [officeholders], thereby depriving
    a discrete minority of an effective opportunity to elect any preferred candidates or
    representatives of its choice. At-large elections are a "winner take all" system that
    favors the numerical majority. Therefore, plaintiff asks the court to overturn the at-
    large election method now being enforced . An election at-large is an election in which a
    public official is selected from a major election district rather than a minor sub-division
    within the larger unit.


14. As in any case involving a constitutional violation, plaintiff, once more and again, ask this
    court to be obligated and to exercise its equitable power so that it fully and completely
    remedies the dilution of the prose plaintiff, people of color and all others similarly
    situated minority voting strength . Remedies for violations in voting cases, such as this
    one, [and many, many others] include court orders ending the discrimination,
    retroactive relief such as the setting aside of elections in 2020, the establishment of new
    election procedures, and awards of attorney' s fees and damages.




      Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 4 of 14
15. WHEREFORE, plaintiff prays on the court to take jurisdiction of th is case and advance
    the cause on the docket and order a speedy hearing of this action after such a hearing
    enter an order for defendants to use Section 2 of the Voting Rights Act of 1965, and
    Section 10301, instead of the at-large election [effort] method.


16. Rule that the at-large election, now being enforced, has the purpose or effect of denying
    or abridging the right to vote on account of race, or color, also plaintiff asks this court to
    view, and/or, review [not cursory] the exhibits and Cases# 4:10-MC-1, 4:10-MC-2, 4:10-
    MC-4 and 4:13-MC-4-H, filed in this district court and without the court never, ever
    responding to the at-large election [effort] method now being enforced.


17. Plaintiff alleges that Congress did not specify any particular remedies for violations of
    Section 2. Instead, it said a court has the duty to fashion relief so that it completely
    remedies the dilution of minority voting strength and fully provides an equal
    opportunity for minorities to participate and elect candidates of their choice . Here, the
    minority population maybe so dispersed that it is impossible [so I think] to construct
    districts in which the minorities are a majority of the population . Under the
    circumstances, other election procedures [I hope], such as limited or cumulative voting,
    may provide a more complete and full remedy for the vote dilution .


18. Plaintiff asks that the Amendment of Section 2 to accelerate the pace of voting rights
    litigation . Hopefully, it has brought about a general decline in at-large elections and an
    increase use of district voting, which the plaintiff, African-Americans, people of color,
    and all others similarly situated citizens need in the Town of Trenton, North Carolina for
    at-large elections are unconstitutional, and is used in the Town of Trenton, North
    Carolina, and where district voting in turn, past and present, have facilitated minority
    political participation and office holding.


19. Also, plaintiff alleges that the Amendment of Section 2, where Congress concluded that
    racial polarization was, and is, unfortunately already an existing fact of political life. The
    social science studies [as believed], has shown that the increase in minority office
    holding brought about by future district voting will be associated with an increase in
    responsiveness to minority interests and its inclusion of minorities in decision making.
    The presence of minority elected officials, plaintiff believes, will tend to break down
    polarization and racial stereotyping, last but not least, "at-large election methods," and
    has consistently withstood constitutional challenges.


20. There has never, and/or, ever been a person of color on the Trenton Town Board, as an
    alderman or representative of choice, where Section 2 applies to any and all practices
    that affects voting, and that includes electoral structures such as at-large election



      Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 5 of 14
   methods, now being enforced from its "original beginning unto this very day," and the
   factors include racial bloc.


21. Here, Rosebon v Garrson, 528 F 2d 309 (4 th Cir. 1975), the Appeals Court would , could ,
    and should hold that a district court must advise a prose litigant [except in Trenton,
    Jones County, North Carolina] of his rights under the summary judgment rule to file
    opposing affidavits to defeat a defendant's [or court's] motion for summary judgment
    involving at-large elections, the courts have generally ordered single member districts as
    a remedy. Plaintiff is asking for damages in the amount of $15,000,000.00 and to secure
    equitable relief under any act of Congress providing for protection of Civil Rights. Here,
    an uncleared change has "not" been implemented, the court must enjoin the at-large
    election and its further use and fashion a remedy to undo the harm caused by the
    failure to comply.


22. Plaintiff asks the court to shorten the terms of office of those elected under an at-large
    election and order new elections under the preexisting plan . Plaintiff alleges that an at-
    large election system is one in which all voters can vote for all candidates running for
    open seats in the jurisdiction. In an at-large election system candidates run in an entire
    jurisdiction rather than from districts or wards within the area. For example, a city with
    three [3] open city council positions where all candidates for the three [3] seats run
    against each other and the top three [3] receiving the most votes city wide are elected is
    an at-large election system. In at-large election systems, 50% of the voters' control
    100% of the seats. At-large election systems can have discriminatory effects on
    minorities where minority and majority voters consistently prefer different candidates
    and the majority will regularly defeat the choices of minority voters because of their
    numerical superiority.


23 . Although, minority vote dilution occurs in each and every election when minority voters
     are deprived of an equal opportunity to elect a candidate of choice. It is prohibited
     under the Voting Rights Act of 1965. Examples of minority vote dilution includes, any
     and all, discriminatory effects of at-large election systems, whereas, the present
     Trenton, Jones County, North Carolina, Town Board in its present beginning, with three
     [3] members as Town Aldermen, without never, ever, changing from its present
     condition, and where the dual status exists, based on at-large election systems for
     voting which was used to disfranchise racial minorities, where Congress amended the
     Voting Rights Act in 1982, Congress provided that a violation of Section 2 could be
     established by showing either the discriminatory purpose or the discriminatory result of
     a challenged practice. The Voting Rights Act of 1965 abolished tests or devices for
     voting which were used, then and now, to disfranchise racial minorities.




      Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 6 of 14
24. Plaintiff alleges as a general matter, any remedies are available for constitutional
    violations and must be full and complete. The scope of the remedy will thus depend
    upon the nature and extent of the violation. Remedies for violations in at-large voting
    cases include court orders ending the discrimination; the establishment of new election
    procedures, and where plaintiff is seeking $15,000,000.00 in damages and to secure
    equitable relief under any act of Congress providing for Civil Rights, and awards
    attorneys' fees, court costs, and any other damages the court thinks is fair.


25. Plaintiff asks the court for a plan that would be narrowly tailored if it made no more use
    of race than was necessary and did not dilute the voting strength of minority voters, and
    where the defendant's at-large election lies to be enforced, will continue, where the
    Equal Protection Clause of the Fourteenth [14 th ] Amendment prohibits the dilution of
    minority voting strength, as herein. Plaintiff further states that to prove a constitutional
    violation, plaintiff did show that a voting practice was adopted in the Town of Trenton's
    beginning, unto this present time, or is being maintained with a racially discriminatory
    purpose, namely, no sidewalks, curbs, gutters or storm drainages in minority
    neighborhoods, or minorities never, ever elected to the Trenton Town Board as
    Aldermen, or their communities annexed in their entirety; and where the defendants
    may issue their last line of defense.


26. Plaintiff states that the inevitable result of at-large elections, Jim Crow, and racial
    discrimination was injustice, bitterness, and violence, and where the forces for racial
    change in the Town of Trenton, Jones County, North Carolina, were never, ever,
    "entirely stilled," and where the plaintiff request the court to afford pleader a
    reasonable opportunity to articulate his cause of action. Plaintiff seek to secure
    damages of $15,000,000.00 and to secure equitable relief under any act of Congress
    providing for protection of Civil Rights, which could spark a constitutional crisis, and
    where "voter suppression" will cause a riot.


27. Plaintiff alleges that other voting procedures that lessen the opportunity of Black Voters
    to elect preferred candidates of choice, in addition to the numbered seat requirement
    and the anti-single shot provisions of state law [at-large elections] held in Trenton
    [Jones County] were declared constitutional from the beginning, unto this present time,
    North Carolina has, since 1915, had a majority vote requirement which applies to all
    primary elections, but not to general elections. N.C.G.S. Section 163 -111. This
    generally adverse effect on any cohesive voting minority is, of course, enhanced for
    racial minority groups if, as pro litigant found to be the fact in these case[s], where racial
    polarization in voting patterns also exists.




     Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 7 of 14
28. While no Black Candidate for election to the North Carolina General Assembly- either
    in the challenged districts or else, where - has so far lost (or failed to win) an election,
    simply and solely, because of the majority vote requirement nevertheless exists as a
    continuing practical impediment to the opportunity of Black Voting Minorities in the
    challenged districts to elect their preferred candidates of their choice.



29. Plaintiff alleges that such orders and decrees consistent with the opinion of the United
    States Supreme Court as is necessary and proper to admit the parties to this case to at-
    large elections and vote denials on a racially nondiscriminatory basis with all deliberate
    speed. Plaintiff further alleges that the election boards' authorities do have the primary
    responsibility for elucidating, assessing and solving the problem of present at-large
    elections, and vote [denial] dilutions, varied these problems, which may require solution
    in fully implementing the governing constitutional principles, "where the plaintiff shall
    be deemed to have exhausted his administrative remedies." See, 5 U.S.C. Section 552
    (a) (6) (c) (i).


30. Plaintiff alleges that the at-large election [effort] method and voter dilution acts have
    been determined by the defendants, past and present, who should have viewed,
    and/or, reviewed, [not cursory] their acts as improper actions that infringes on a
    fundamental right. Plaintiff asserts that this case presents an important question of
    equal formalities as to the at-large lections method, and of procedure of a specific court
    ruling, where the defendants, failed and refused to respond, simply and solely, because
    they "all" are from the "White" race, and their word is law - not - the courts.



31. However, Section 2 claimants are not required to demonstrate by direct evidence a
    causal nexus between their relatively depressed socio - economic status and a lessening
    of their opportunity to participate effectively in the political process. See, S. Rep . No. 97
    - 417, Supra Note 10 at 29 n. 114. Under incorporated White v Regester jurisprudence,
    "[i]regularity of access is an inference which flows from the existence of economic and
    educational inequalities." See, Kirksey v Board of Supervisors, 554 F 2d 139, 145, (5 th
    Cir), cert denied, 434 U.S. 968, 98 S Ct 512, 54 L Ed 2d 454 (1977). Independently of any
    such general presumption incorporated in amended Section 2, prose litigant would
    readily draw the inference from the evidence in these cases.



32. The defendants, herein, and altogether, while in conspiracy, and acting under color of
    law, as to at-large election [effort] methods, and vote dilution claims, past and present,
    in the Town of Trenton, and minority neighborhoods, "could not have position
    themselves more poorly."




      Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 8 of 14
33. Plaintiff alleges that pro se litigant alleges that "he is therefore entitled ...... to have the
    credibility of his evidence as forecast assumed, his version of all that is in dispute
    accepted, all internal conflicts in it resolved favorably to him, the most favorable of
    possible alternative inferences from it drawn in his behalf, and finally to be given the
    benefit of all favorable legal theories invoked by evidence so considered. See, Exhibits
    appended hereto.


34. Wherefore, plaintiff requests this court to overturn the enforced at-large elections, vote
    dilutions, past and present, unto this very day. Plaintiff alleges that in this present
    matter, now being enforced, and to give strength to, by adding their forces, emphasis or
    impressiveness to gain by force or compulsion, and to put in execution, and capable of
    being enforced by the at-large election method and vote dilution by the defendants,
    herein, where plaintiff request the court to find segregation of inequality [denial of
    equal protection and due process], and positive acts of exacerbation, and aggravation in
    the "Denial of Due Process and Equal Protection Clauses" that have been found to be
    unconstitutional, and the court is requested to view, and/or, review [not cursory] the
    favorable evidence where the plaintiff, minorities, people of color, and all others
    similarly situated that were submitted contemporaneously with the events at issue.


35. Plaintiff states that the events, now being enforced, denied the plaintiff, minorities,
    people of color, and all others similarly situated the ability to present and consider any
    evidence of extenuation or mitigation that may have been created contemporaneously
    and such an error must insure the benefits of the minorities, "as in law," and that
    containing percepts for the regulations of conduct, as to the "Equal Protection and Due
    Process Clauses," now being used, which demonstrates that racial minorities could,
    would, and should remain politically vulnerable, warranting the continued protection of
    the Fifth [5 th ], Fourteenth [14 th ], and Fifteenth [15 t h] Amendments of the " Due Process"
    and " Equal Protection Clauses" of the United States Constitution . Whereas, the
    Supreme Court has stated that wealth as well as race renders a classification highly
    suspect and thus demanding of a more exacting judicial scrutiny See, McDonald v Board
    of Elections Commissioner of Chicago, 394 U.S. 802, 807, 89 S Ct 1404, 221 Ed 2d 739
    (1969).


36. The Jones County Board of Elections, along with the enforcement of the North Carolina
    State Board of Elections, altogether, while in conspiracy, and acting under color of law,
    had intentionally and officially enforced the at-large election methods, and vote
    dilutions, past and present, which were effectively discriminated, herein, as a continued
    discrimination against the plaintiff, minorities, people of color, and all others similarly
    situated in matters touching their exercise of the " at-large election methods and vote
    dilutions franchises," roughly several generations ago, until this present moment, where
    the long, long history of the Jones County Board of Elections, and the North Carolina




       Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 9 of 14
   State Board of Elections, where the defendants, altogether, since the beginning of the
   at-large elections method and the vote dilution era or where the powers from
   exceeding their jurisdiction in matters over which they have cognizance or usurping
   matters not within their jurisdiction to hear or to pa rticipate effectively in the at-large
   election method and the vote dilution process, where the Supreme Court has stated
   [once more and again] that wealth as well as race renders a classification highly suspect
   and thus demanding of a more exacting judicial scrutiny fought with racial animosities
   that linger in diminished, but still evident form to the present, and that remain centered
   upon the "at-large election methods and vote dilutions," simply and solely, because of
   wealth and race and where the defendants have taken "no" action [what so ever] to
   satisfy the legal requirements of the Fifth (5 th ], Fourteenth [14th ], and Fifteenth [15 th ]
   Amendment rights, as to the "Equal Protection and Due Process Clauses."

37. Section 5 of the Voting Rights Act of 1965, 79 Stat 439, provides that whenever a state
    or political subdivision covered by the act shall enact or seek to administer "any voting
    qualification or prerequisite to voting, or standard, practice, or procedure with respect
    to voting different from that in force or effect [namely], Section 2 of the Voting Rights
    Act of 1965, 42 U.S.C. Section 10301, and no person shall be denied the right to vote for
    failure to comply with such qualification, prerequisite, standard practice, or procedure
    "if the state or subdivision has not first obtained a declaratory judgment in the United
    States District Court for the Eastern District of North Carolina that such qualification,
    prerequisite, standard, practice, or procedure "does not have the purpose and will not
    have the effect of denying or abridging the right to vote on account of race or color," or
    unless some appropriate official of the State of North Carolina or subdivision has
    submitted the qualification, prerequisite, standard, practice, or procedure to the
    Attorney General has not interposed an objection within sixty [60) days after such
    submission ."

38. Plaintiff alleges that Section 5 precludes a state or political subdivision or prerequisite to
    voting, or standard, practice, or procedure with respect to voting different from that in
    force or effect on November 1, 1964, "without first submitting the change to the U.S.
    Attorney General securing a declaratory judgment from the District Court for the
    Eastern District of North Carolina that the change does not have a racially discriminatory
    purpose [at-large election] or effect.


39. Plaintiff alleges that the Town of Trenton, which is covered by the act, did enforce
    changes from ward to at-large election of aldermen. Though at-large election of
    aldermen was called for by a 1962 North Carolina Statute, the 1965 Trenton election
    was by wards. Further, since such changes, as to at-large election, may affect one' s
    ability to vote and may have a racially discriminatory purpose or effect and the change
    from ward to at-large election of aldermen comes within the purview of Section 5 since
    the procedure in fact " in force or effect" on November 1, 1964, was the election of
    aldermen by wards.



       Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 10 of 14
40. This is not to say that a District Court limited to deciding a "coverage" question should
    close its eyes to the congressional purpose in enacting Section 5 to prevent the
    institution of changes which might have the purpose or effect of denying or abridging
    the right to vote on account of race or color, for Congress meant to reach "the subtle, as
    well as the obvious, state regulations" which may have that effect.


41. Plaintiff alleges that what is foreclosed to such District Court is what Congress expressly
    reserved for consideration by the District Court for the District of North Carolina,
    Eastern Division or the Attorney General and the determination whether a covered
    change [such as at-large election method] does or does not have the purpose or effect
    "of denying or abridging the right to vote on account of race or color," which denied
    plaintiffs the right to choose their preferred candidates [unto this very day] .


42. The challenged change [from at-large election - to - Section 2 of the Voting Rights Act
    of 1965, 42 U.S.C. Section 10301] would, could. and should be examined on the merits
    to determine whether they had "a discriminatory purpose or effect." This should
    emerge with particular clarity in the District Court's consideration . Similarly, in
    considering the change from ward to at-large election of aldermen, as provided by a
    North Carolina Statute and where it is alleged that "since many of the voters are African -
    American in Trenton and it is equally true that under the said act [statute] the African -
    American Voters have the power if they wish to be influenced by race alone and to elect
    an all Black Governing Body," where plaintiffs ask for at least two [2] seats in the
    aldermen .


43. Congress intended that the act be given "the broadest possible scope "to reach " any
    state enactment which altered the election law of a covered state in even a minor way."
    "It is significant that Congress chose not to include even ...... minor exception, thus.
    indicating an intention that all changes, no mater how small, be subjected to Section 5
    scrutiny." The court should challenge in this case falls within Section 5, if not as a
    "voting qualification or prerequisite to voting," at all events as a "standard, practice, or
    procedure with respect to voting different from that in force or effect in the Town of
    Trenton' s last election. Here, gerrymandering had become a prime weapon for
    discriminating against African -American Voters.


44. In Fairly v Patterson, (1969), a companion case to Allen, they should hold that Section 5
    applied to a change from district to at-large election method of county supervisors on
    the ground that " [t]he right to vote can be affected by a dilution of voting power as well
    as by an absolute prohibition on casting a ballot." See, Reynolds v Sims, 377 U S 533,
    555 (1964) .



      Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 11 of 14
45. The opinion in this case will be accurately recognized that this court' s holding rested on
    the conclusion that "Congress intended to adopt the concept of voting articulated in
    Raynolds v Sims, 377 U S 533 (1964), and protect African-Americans against a dilution of
    their voting power." Fairly v Patterson, supra, at 588. In terms of dilution of voting
    power, there is no difference between a change from district to at-large election
    method and that changes in the ward lines of a town like Trenton to include more
    voters. We ask the court to follow Fairley and hold that Section 5 applies in this case.


46. The court is asked to conclude, rule and hold, nevertheless, that the change to at-large
    elections method required federal scrutiny under Section 5. That section in express
    terms reaches any standard, practice, or procedure "different from that in force or
    effect on November 1, 1964. "In my view, and/or, review [not cursory] Section S' s
    reference to the procedure on November 1, 1964," must be taken to mean the
    procedure that could, should, and would have been followed if the election had been
    held that date.


47. It is argued that judgment is necessarily a matter of inference in this case "if" the
    defendants do not hold an at-large election but in drawing that inference, there is little
    reason to blind ourselves to relevant evidence in the record by restricting our gaze to
    events that occurred before that date. Ordinarily plaintiffs presume that officials will act
    in accordance with law. See, First National Bank of Albuquerque v Albright, 208 US 548,
    553 (1908) .


48. Consequently, plaintiffs conclude that the procedure in fact " in force or effect" in
    Trenton, North Carolina, on November 1, 1964, was to elect all White Aldermen by
    wards. That sufficed to bring the 1969 change within Section 5. As was the case in
    Allen, " it is clear, however, that the new procedure with respect to voting is different
    from the procedure in effect when Trenton became subject to the act." The bearing of
    the 1962 statute upon the change was for the Attorney General or the District Court for
    the Eastern District of North Carolina to decide.


49. Therefore, the plaintiffs will continue to urge that, in addition to issuing a judgment, the
    court should set aside the elections and order new elections held forthwith in which the
    changes challenged in this case may not be enforced. In arguing for new election s,
    plaintiffs emphasize the desire of Congress to ensure that states and subdivisions
    covered by the act not institute new laws with respect to voting that might have a
    racially discriminatory purpose or effect on the basis of the legislative history, there is
    little question that Congress sought to achieve this goal by relying upon the voluntary
    submission by affected states and subdivisions of all changes in such laws before



       Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 12 of 14
   enforcing them .

50. Plaintiff alleges that failure of the affected governments to comply with the statutory
    requirement could, should, and would nullify the entire scheme since the Department of
    Justice does not have the resources to police effectively all the states and subdivisions
    covered by the act, See, Allen, 393 U S at 556, and since private suits seem unlikely to
    sufficiently supplement federal supervision . Moreover, based upon ample proof of
    repeated evasion of court decrees and of extended litigation designed to delay the
    implementation of federal constitutional rights, Congress expressly indicated its
    intention that the states and subdivisions, rather than citizens seeking to exercise their
    rights, bear the burden of delays in litigation .

51. We ask that you show a good faith effort by these currently responsible state agencies,
    and to directly reverse official state policies which persisted for more than seventy (70]
    years into this century, is demonstrably now producing some of its intended results. If
    continued on a sustained basis over a sufficient period, the at-large election method
    [effort] might succeed in removing the disparity in registration which survives as a
    legacy of the long period of direct denial and chilling by the state of registration by the
    plaintiff, people of color and all others similarly situated .


52. But at the present time the gap [at-large elections] has not been closed, and there is of
    course no guarantee that the effort will be continued past the end of your federal
    employment. In consequence of a long, long history, without alleviation in any degree,
    of racial discrimination in public and private facility uses, education, employment,
    housing and health care . Plaintiff, people of color and all others similarly situated
    registered voters of the Town of Trenton , North Carolina, remain hindered, relative to
    the White Majority, in their ability to participate effectively in the at-large election
    [effort] political process. The defendants have no constitutional rights or reasons to
    enforce the at-large election methods, past and present, which is contrary to law.


53 . The defendants, herein, "have acted with ferocious spotty results," and have allegedly
     acted in conspiracy, and under color of law to wrongfully enforce the at-large election
     [effort] method and vote dilution as to deprive minorities of their pre-existing rights as
     to Equal Protection Clause and vote dilution, and the prevention and redress of wrongs,
     and were enacted or being maintained with a racially discriminatory purpose.


             WE ARE NOT HERE TO CURSE THE DARKNESS BUT TO LIGHT A CANDLE




       Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 13 of 14
Respectfully,




105 Cherry Street
Trenton, N.C. 28585
(252)448-6091
e-mail: danj5997@gmail.com
Pro Se Litigant




          Case 4:20-cv-00230-FL Document 1 Filed 12/10/20 Page 14 of 14
